DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2018/080694 filed 1/11/2018.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/28/2021 and 5/4/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Argument: The Applicant argues that Nayyar’s SOC 402 and 404 do not allocate time stamps to at least partially processed digital measuring data, not does they transmit such time stamps to processing unit 406. The processing unit 406 also does not synchronize the at least partially processed digital measuring data using such a time stamp. 
Response: The Examiner disagrees. Claim amendment has changed the scope of invention. Claim 11 is now rejected with Nayyar et al. (US 2016/00/18511 A1), and further in view of Klotz et al. (US 7,340,380 B2).
Cancellation of claim 19 overcomes 112(b) rejection.
Cancellation of claim 19 overcomes claim objection.
Cancellation of claims 13, 15 and 19 has been acknowledged.

Claim Objections
Claim 21 objected to because of the following informalities:  Claims 21 recites “at least partially at least partially processed digital measuring data.”.  The phrase “at least partially” is recited twice in line 2 of claim 21. Appropriate correction is required.
Claim 22 objected to because of the following informalities:  Claims 21 recites “at least partially at least partially processed digital measuring data”.  The phrase “at least partially” is recited twice in line 2 of claim 22. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/00/18511 A1), and further in view of Klotz et al. (US 7,340,380 B2).
Regarding Claim 11, Nayyar et al. (‘511) discloses “a radar system for a vehicle (paragraph 10: distributed radar signal processing in cascaded radar system; paragraph 6: In an automotive radar system, one or more radar sensors may be used to detect obstacles around the vehicle and the speeds of the detected objects relative to the vehicle; paragraph 38: in vehicle), comprising: 
at least one central control unit configured to transmit data and to process received data (paragraphs 35: Figure 4: paragraph 38: the processing unit 406 provides control information as needed to one or more electronic control units in the vehicle via the network interface 408; paragraph 36: The processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs… each radar SOC 402, 404 includes functionality to perform part of the signal processing of radar signals received in the SOC, and to provide the results of this signal processing to the processing unit 406 via the serial interface; paragraph 38: The processing unit 406 provides control information as needed to one or more electronic control units in the vehicle via the network interface 408 paragraph 46: the serial peripheral interface (SPI) 528 provides an interface for communication with the processing unit 406. For example, the processing unit 406 may use the SPI 528 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 500. As previously mentioned, in some embodiments, the radar SOC 500 may use the SPI 528 to send the results of the signal processing performed by the signal processor 544 to the processing unit 406)1; 
at least one radar sensor head, which is set apart from the at least one central control unit (Figures 4: radar system on chip (SOC) 402 and 404, processing unit 406), the at least one radar sensor head including at least one transmitting antenna for generating radar waves and at least one receiving antenna for receiving radar waves 2 (paragraph 40: Figure 5: a block diagram of an example FMCW radar SOC 500 configured to be used as the master radar SOC 402 or the slave radar SOC 404 in the radar system 400. The radar SOC 500 may include multiple transmit channels 504 for transmitting FMCW signals and multiple receive channels 502 for receiving the reflected transmitted signals…an embodiment of the radar SOC 500 may have two transmit channels and four receive channels…a transmit channel includes a suitable transmitter and antenna…a receive channel includes a suitable receiver and antenna); and”
Examiner’s Note: As can be seen in Figure 4 of Nayyar et al. (‘511), SOC 402 or 404 (interpreted as radar sensor head by the examiner), are set apart from the processing unit 406 (interpreted as central processing unit by the examiner). Radar SOC 402 or 404 has the same functionality as the radar sensor head (has transmitter/receiver and transmit/receive antennas). Use of radar head in radar system is well known in the art. As for example: Hammerscnhmidt et al. (US 2018/0210079 A1) describes that the vehicle 200 equipped with a radar system comprising the radar circuit 140, plurality or radar radio heads 110-1, 110-2 (paragraph 79). Kai (US 6,226,571 B1) describes n FIG. 1, a surroundings monitoring apparatus for an automotive vehicle includes a radar head 1 used as a monitoring means for detecting information concerning a distance, a direction and the like of the vehicle, a radar signal processing unit 2 having a vehicle identifying means (column 3 lines 14-29).
“at least one data line between the at least one central control unit and the at least one radar sensor head (paragraph 36: Figure 4: the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 [radar sensor head] via a serial interface to receive data from the radar SOCs…in some embodiments, the serial interface may be a high speed serial interface such as a low-voltage differential signaling (LVDS) interface…in some embodiments, the serial interface may be lower speed serial peripheral interface (SPI)…each radar SOC 402, 404  provides the results of this signal processing to the processing unit 406 via the serial interface)3)”; 
“wherein the at least one radar sensor head includes an analysis unit which is connected downstream from an analog-to-digital converter and upstream from the at least one data line for at least partial processing of digital measuring data generated by the analog-to-digital converter (Figure 5: the DFE 522 and/or the signal processor 544 are the claimed “analysis unit” that are connected downstream of the A/D converter 518, 520 and upstream of the at least one data line (or the interface SPI 528 of the data line) and are used to at least partly process digital measurement data generate by the analog to digital converter; paragraph 41: the receive channels 502 are coupled to a digital front end (DFE) 522 that performs decimation filtering on the digital beat signals to reduce the sampling rate and bring the signal back to baseband…the DFE 522 may also perform other operations on the digital beat signals, e.g., DC offset removal; paragraph 42: the signal processor component 544 is configured to perform a portion of the signal processing on the beat signals of a radar frame and to provide the results of this signal processing to the processing unit 406…in some embodiments, the results are provided to the processing unit 406 via the high speed serial interface 524…in some embodiments, the results are provided via the serial peripheral interface (SPI) 528…in some embodiments, the signal processor component 544 may perform the range FFT and the Doppler FFT on each sequence of chirps in a radar frame), the analog-to-digital converter being configured to convert radar waves received by the at least one receiving antenna into the digital measuring data (paragraph 40: Figure 5: an analog-to-digital converter (ADC) 518, 520 for converting the analog beat signal to a digital beat signal; paragraph 37: the processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404 [radar sensor head] to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects…the processing unit 406 may also include functionality to perform post processing of the information about the detected objects, such as tracking objects, determining rate and direction of movement, etc.); 
wherein the at least one radar sensor head is configured to allocate a time datum to the at least partially processed digital measuring data (paragraph 54: a Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four M×N range-time arrays….each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time; paragraph 47: the programmable timing engine 542 includes functionality receive chirp parameter values for a sequence of chirps in a radar frame from the control module 526 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values; Figure 5: timing engine 5424), and to transmit to the at least one central control unit, using the at least one data line, the at least partially processed digital measuring data along with the allocated time datum (paragraph 36: Figure 4: the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs…in some embodiments, the serial interface may be a high speed serial interface such as a low-voltage differential signaling (LVDS) interface. In some embodiments, the serial interface may be lower speed serial peripheral interface (SPI)…each radar SOC 402, 404 provides the results of this signal processing to the processing unit 406 via the serial interface5); and 
wherein the at least one control unit is configured to further process the at least partially processed digital measuring data, and to synchronize the at least partially processed digital measuring data using the allocated time datum (Figure 4: SOC 402 and/or SOC 404 [radar sensor head] is connected to processing unit 406 [central control unit] via control & Sync line; paragraph 37: the processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404 to complete any remaining signal processing to determine...the processing unit 406 may also include functionality to perform post processing of the information about the detected objects; paragraph 51: Figure 6: an initial part of the signal processing for object detection, i.e., the first two FFTs of the 3D FFT performed as the basis for object detection, is performed in the radar SOCs of the cascaded radar system and the remaining signal processing is performed on the corresponding time datum by the processing unit6)”.
Nayyar et al. (‘511) does not explicitly disclose that the at least one radar sensor head is configured to allocate “a time stamp,” transmit the at least partially processed digital measuring data along with “the allocated time stamp,” and to synchronize the at least partially processed digital measuring data using “the allocated time stamp.”
Klotz et al. (‘380) relates to distributed processing of radar sensor data. Klotz et al. (‘380) teaches that the at least one radar sensor head is configured to allocate “a time stamp,”  transmit the at least partially processed digital measuring data along with “the allocated time stamp,”  and to synchronize the at least partially processed digital measuring data using “the allocated time stamp” (column 5 lines 29-45: first time information 99 and second time information 199, according to the present invention, are especially provided as time stamps which are produced by sensors 100, 200 and are transmitted to processing unit 400…such time stamps are generated either by sensors 100, 200 in an "absolute manner" so that they do not refer to one reference point…however, it is also provided for a second variant of the present invention, that processing unit 400, at regular or irregular time intervals, should send a "central time information" to sensors 100, 200, so that first and second time information 99, 199 are to be understood as "relative time value" with respect to the central time information of processing unit 400; column 6 lines 16-41: fusion objects 410, 420, 430 include so-called attributes, the attributes of fusion objects 410, 420,430 including, among other things, the physical properties and the appertaining quality measurements of the merged object data, as well as a time stamp, which allocates the data and the attributes to a fusion pulse. In this connection, the clock pulse provided in processing unit 400 for keeping the data consistent and bringing them up to date, corresponds to a fusion pulse…a further group of attributes of fusion objects 410, 420, 430 describes the assignment of the sensor objects to the merging objects, for instance, via a sensor object identification and a relative time stamp which contains the point in time of the original measurement relative to the central time stamp or the central time data 399 from processing unit 400…it is particularly provided that time data 99, 199 and central time information 399 are exchanged in each measuring cycle and fusion cycle or also fusion pulse independently of whether object data, i.e. data which relate to a sensor object or a fusion object are also connected to time data 99, 199 and central time data 399…in this way, a best possible synchronization between processing unit 400 and single sensors 100, 200, 300 to the sensor data fusion pulse is ensured)7.”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Nayyar et al. (‘511) with the teaching of Klotz et al. (‘380) for enhancing radar signal processing technique (Klotz et al. (‘380) – column 1 line 63-column 2 line 3). In addition, both of the prior art references, (Nayyar et al. (‘511) and Ling (‘482)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting/receiving functions with antennas with radar head or radar SOC/transceiver, processing unit connected apart from the radar head or radar SOC/transceiver, radar system used in vehicle.8.  
Regarding Claim 14, which is dependent on claim 11, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 13. Nayyar et al. (‘511) further anticipates “the analysis unit (Figure 5: DFE 522 and/or the signal processor 544 are the claimed “analysis unit”) is configured to buffer the digital measuring data (Figure 5: on-chip memory 548; paragraph 44: the on-chip memory component 548 provides on-chip storage, e.g., a computer readable medium that may be used, for example, to communicate data between the various components of the SOC 500, to store software programs executed by processors on the SOC 500, etc. …the on-chip memory component 548 may include any suitable combination of read-only memory and/or random access memory (RAM), e.g., static RAM…the direct memory access (DMA) component 548 is coupled to the memory component 548 to perform data transfers from the memory component 548 to the high speed interface 527 and/or the SPI 528)9”.
Regarding Claim 16, which is dependent on claim 11, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 13. Nayyar et al. (‘511) further discloses “the at least one radar sensor head includes a time and control device, the time and control device being configured to generate the time datum (paragraph 54: a Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four M×N range-time arrays…each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time; paragraph 47: the programmable timing engine 542 includes functionality receive chirp parameter values for a sequence of chirps in a radar frame from the control module 526 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values; paragraph 48: ; Figure 5: timing engine 542 10)”.
Nayyar et al. (‘511) does not explicitly disclose that control device being configured to generate “the time stamp.”
Klotz et al. (‘380) relates to distributed processing of radar sensor data. Klotz et al. (‘380) teaches that control device being configured to generate “the time stamp (column 5 lines 29-45: first time information 99 and second time information 199, according to the present invention, are especially provided as time stamps which are produced by sensors 100, 200 and are transmitted to processing unit 400…such time stamps are generated either by sensors 100, 200 in an "absolute manner" so that they do not refer to one reference point; column 6 lines 16-41: fusion objects 410, 420, 430 include so-called attributes, the attributes of fusion objects 410, 420,430 including, among other things, the physical properties and the appertaining quality measurements of the merged object data, as well as a time stamp, which allocates the data and the attributes to a fusion pulse).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Nayyar et al. (‘511) with the teaching of Klotz et al. (‘380) for enhancing radar signal processing technique (Klotz et al. (‘380) – column 1 line 63-column 2 line 3). In addition, both of the prior art references, (Nayyar et al. (‘511) and Ling (‘482)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting/receiving functions with antennas with radar head or radar SOC/transceiver, processing unit connected apart from the radar head or radar SOC/transceiver, radar system used in vehicle.11.  
Regarding Claim 17, which is dependent on claim 16, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 16. Nayyar et al. (‘511) further discloses “the at least one transmitting antenna of the at least one radar sensor head has an oscillator for generating a carrier frequency (paragraph 40: FIG. 5 shows a block diagram of an example FMCW radar SOC 500 configured to be used as the master radar SOC 402 or the slave radar SOC 404 [radar sensor head] in the radar system 400…the radar SOC 500 may include multiple transmit channels 504 for transmitting FMCW signals…a transmit channel includes a suitable transmitter and antenna; paragraph 47-48: Figure 5: the programmable timing engine 542 includes functionality receive chirp parameter values for a sequence of chirps in a radar frame from the control module 526 and to generate chirp control signals that control the transmission of the chirps in a frame based on the parameter values…the radio frequency synthesizer (RFSYNTH) 530 includes functionality to generate FMCW signals for transmission [carrier frequency] based on chirp control signals from the timing engine 542. In some embodiments, the RFSYNTH 530 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO) [oscillator]; Figure 4: the processing unit 406 [central control unit] communicates control and sync signal to radar SOC 402 or 404 [radar sensor head])”.
Regarding Claim 18, which is dependent on independent claim 11, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 11. Nayyar et al. (‘511) further discloses “the at least one central control unit is configured to mutually synchronize oscillators of at least two radar sensor heads (paragraph 35: Figure 4: the master radar SOC 402 and the slave radar SOC 404 [radar sensor heads] each have the architecture of the example FMCW radar SOC of FIG. 5. Further, the master radar SOC 402 is coupled to the slave radar SOC 404 to synchronize the operation of the slave radar SOC 404 with that of the master radar SOC 402; Figures 4-5: the output buffer 538 of the master radar SOC 402 is coupled to the input buffer 536 of the slave radar SOC 402 to send signals from the RFSYNTH 530 of the master radar SOC 402 to the slave radar SOC 404; paragraph 46: the processing unit 406 may use the SPI 528 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 500)12”.
Regarding Claim 21, which is dependent on independent claim 11, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 11. Nayyar et al. (‘511)
Nayyar et al. (‘511) does not explicitly disclose “the at least one radar head is 104223757.13U.S. Pat. App. Ser. No. 16/766,132 Attorney Docket No. BOSC.P11865US/1001107909 Office Action of December 1, 2021configured to allocate a respective time stamp to the at least partially at least partially processed digital measuring data for each chirp transmitted via the at least one transmitting antenna, and to transmit to the central control unit the at least partially processed digital measuring data along with the each allocated respective time stamp, and wherein the central control unit is configured to synchronize the at least partially processed digital measuring data using each allocated respective time stamp.”
Klotz et al. (‘380) relates to distributed processing of radar sensor data. Klotz et al. (‘380) teaches “the at least one radar head is 104223757.13U.S. Pat. App. Ser. No. 16/766,132 Attorney Docket No. BOSC.P11865US/1001107909 Office Action of December 1, 2021configured to allocate a respective time stamp to the at least partially at least partially processed digital measuring data for each chirp transmitted via the at least one transmitting antenna, and to transmit to the central control unit the at least partially processed digital measuring data along with the each allocated respective time stamp, and wherein the central control unit is configured to synchronize the at least partially processed digital measuring data using each allocated respective time stamp (column 5 lines 29-45: first time information 99 and second time information 199, according to the present invention, are especially provided as time stamps which are produced by sensors 100, 200 and are transmitted to processing unit 400…such time stamps are generated either by sensors 100, 200 in an "absolute manner" so that they do not refer to one reference point…however, it is also provided for a second variant of the present invention, that processing unit 400, at regular or irregular time intervals, should send a "central time information" to sensors 100, 200, so that first and second time information 99, 199 are to be understood as "relative time value" with respect to the central time information of processing unit 400; column 6 lines 16-41: fusion objects 410, 420, 430 include so-called attributes, the attributes of fusion objects 410, 420,430 including, among other things, the physical properties and the appertaining quality measurements of the merged object data, as well as a time stamp, which allocates the data and the attributes to a fusion pulse. In this connection, the clock pulse provided in processing unit 400 for keeping the data consistent and bringing them up to date, corresponds to a fusion pulse…a further group of attributes of fusion objects 410, 420, 430 describes the assignment of the sensor objects to the merging objects, for instance, via a sensor object identification and a relative time stamp which contains the point in time of the original measurement relative to the central time stamp or the central time data 399 from processing unit 400…it is particularly provided that time data 99, 199 and central time information 399 are exchanged in each measuring cycle and fusion cycle or also fusion pulse independently of whether object data, i.e. data which relate to a sensor object or a fusion object are also connected to time data 99, 199 and central time data 399…in this way, a best possible synchronization between processing unit 400 and single sensors 100, 200, 300 to the sensor data fusion pulse is ensured; column 4 lines 4-44: in sensors 100, 200 already a certain preprocessing is carried out of the data stream which corresponds to the continuous or pulsed measurement)13.”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Nayyar et al. (‘511) with the teaching of Klotz et al. (‘380) for enhancing radar signal processing technique (Klotz et al. (‘380) – column 1 line 63-column 2 line 3). In addition, both of the prior art references, (Nayyar et al. (‘511) and Ling (‘482)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting/receiving functions with antennas with radar head or radar SOC/transceiver, processing unit connected apart from the radar head or radar SOC/transceiver, radar system used in vehicle.14.  
Regarding Claim 22, which is dependent on independent claim 11, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 11. Nayyar et al. (‘511)
Nayyar et al. (‘511) does not explicitly disclose “the at least one radar head is configured to allocate a respective time stamp to the at least partially at least partially processed digital measuring data for each transmission cycle of least one radar head, and to transmit to the central control unit the at least partially processed digital measuring data along with each allocated respective time stamp, and  wherein the central control unit is configured to synchronize the at least partially processed digital measuring data using each allocated respective time stamp.”
Klotz et al. (‘380) relates to distributed processing of radar sensor data. Klotz et al. (‘380) teaches “the at least one radar head is configured to allocate a respective time stamp to the at least partially at least partially processed digital measuring data for each transmission cycle of least one radar head, and to transmit to the central control unit the at least partially processed digital measuring data along with each allocated respective time stamp, and  wherein the central control unit is configured to synchronize the at least partially processed digital measuring data using each allocated respective time stamp (column 5 lines 29-45: first time information 99 and second time information 199, according to the present invention, are especially provided as time stamps which are produced by sensors 100, 200 and are transmitted to processing unit 400…such time stamps are generated either by sensors 100, 200 in an "absolute manner" so that they do not refer to one reference point…however, it is also provided for a second variant of the present invention, that processing unit 400, at regular or irregular time intervals, should send a "central time information" to sensors 100, 200, so that first and second time information 99, 199 are to be understood as "relative time value" with respect to the central time information of processing unit 400; column 6 lines 16-41: fusion objects 410, 420, 430 include so-called attributes, the attributes of fusion objects 410, 420,430 including, among other things, the physical properties and the appertaining quality measurements of the merged object data, as well as a time stamp, which allocates the data and the attributes to a fusion pulse. In this connection, the clock pulse provided in processing unit 400 for keeping the data consistent and bringing them up to date, corresponds to a fusion pulse…a further group of attributes of fusion objects 410, 420, 430 describes the assignment of the sensor objects to the merging objects, for instance, via a sensor object identification and a relative time stamp which contains the point in time of the original measurement relative to the central time stamp or the central time data 399 from processing unit 400…it is particularly provided that time data 99, 199 and central time information 399 are exchanged in each measuring cycle and fusion cycle or also fusion pulse independently of whether object data, i.e. data which relate to a sensor object or a fusion object are also connected to time data 99, 199 and central time data 399…in this way, a best possible synchronization between processing unit 400 and single sensors 100, 200, 300 to the sensor data fusion pulse is ensured)15.”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Nayyar et al. (‘511) with the teaching of Klotz et al. (‘380) for enhancing radar signal processing technique (Klotz et al. (‘380) – column 1 line 63-column 2 line 3). In addition, both of the prior art references, (Nayyar et al. (‘511) and Ling (‘482)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting/receiving functions with antennas with radar head or radar SOC/transceiver, processing unit connected apart from the radar head or radar SOC/transceiver, radar system used in vehicle.16.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/00/18511 A1)/Klotz et al. (US 7,340,380 B2), and in view of Ling (US 2016/320482 A1).
Regarding Claim 12, which is dependent on independent claim 11, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 11. Nayyar et al. (‘511) further discloses “the analysis unit connected upstream from the at least one data line (Figure 5: the DFE 522 and/or the signal processor 544 are the claimed “analysis unit” that are connected downstream of the A/D converter 518, 520 and upstream of the at least one data line (or the interface SPI 528 of the data line) is configured to carry out a Fourier transform (paragraph 42: the signal processor component 544 perform the range FFT and the Doppler FFT on each sequence of chirps in a radar frame)”.
Nayyar et al. (‘511)/Klotz et al. (‘380) does not explicitly disclose that the analysis unit is configured to carry out “an orthogonal frequency multiplex method and/or at least one correlator.” Ling (‘482) relates to systems and methods provides for automotive radar (paragraph 11). Ling (‘482) teaches “an orthogonal frequency multiplex method and/or at least one correlator (paragraph 43: correlating the received signals with different orthogonal codes and/or pseudorandom sequences used by different ones of the transceivers; paragraph 41: the signals 255 are first transformed to the frequency domain (e.g., via a DFT) and then each sub-band (e.g., each OFDM bin or group of OFDM bins) is processed).”17
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Nayyar et al. (‘511)/Klotz et al. (‘380) with the teaching of Ling (‘482) for enhancing radar signal processing technique (Ling (‘482) – paragraph 41). In addition, all of the prior art references, (Nayyar et al. (‘511), Klotz et al. (‘380) and Ling (‘482)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transmitting/receiving functions with antennas with radar head or radar SOC/transceiver, processing unit connected apart from the radar head or radar SOC/transceiver, radar system used in vehicle.18.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/00/18511 A1)/Klotz et al. (US 7,340,380 B2), and further in view of Junger et al. (US 2004/0037220 A1).
Regarding Claim 20, which is dependent on independent claim 11, Nayyar et al. (‘511)/Klotz et al. (‘380) discloses the radar system of claim 11. Nayyar et al. (‘511) further discloses “the at least one central control unit has at least one processor configured to process received data (paragraph 37: The processing unit 406 may include any suitable processor or combination of processors as needed for the processing throughput of the application using the radar data…for example, the processing unit 406 may include a digital signal processor (DSP), a microcontroller (MCU), an SOC combining both DSP and MCU processing, or a floating point gate array (FPGA) and a DSP)”.
Nayyar et al. (‘511)/Klotz et al. (‘380) does not explicitly disclose that the at least one central control unit has “at least one memory for at least intermittent storage of data.” Junger et al. (‘220) relates to decentralized control system in radar sensor system (paragraphs 6, 22). Junger et al. (‘220) teaches that the at least one central control unit has “at least one memory for at least intermittent storage of data (paragraph 12: Figure 2: computer core of central control unit 10 includes a computer 1010 and an SPI interface 1012...interface module 102 has transmit memories 1022, 1024, 1026 and 1028 for the transmission direction...the data to be transmitted is output and temporarily stored in the respective transmit memory… the stored data is sent from these memories via the particular interface to the decentralized control unit its receive memories are free).” 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Nayyar et al. (‘511)/Klotz et al. (‘380) with the teaching of Junger et al. (‘220) for enhancing radar signal processing technique (Junger et al. (‘220) – paragraph 41). In addition, both of the prior art references, (Nayyar et al. (‘511), Klotz et al. (‘380) and Junger et al. (‘220)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, radar system used in vehicles, interface between control /processing units where data is to be exchanged, central control unit exchanging data simultaneously to all decentralized control/processing units (radar sensor head).19.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breen et al. (US 2017/0090015 A1) discloses multiple radar ICs with ADC/processor/memory or analysis unit, and the transfer of a sync frequency or clock speed from a central control unit to various radar ICs (SOCs) (paragraphs 21, 23, 27, 29-33).
Uemura et al. (US 5,530,651) discloses two radar head units 33 and 34, the signal processing unit 35, and the computation unit 32 consisting of the obstacle detecting means 36 (column 5, lines 55-58).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interpret the processing unit 406 as the central processing unit as the processing unit transmits and receives data to and from SOC 402 and 404, connected to ECU via network interface 408 and sends control and sync signals to 402, 404 and ECU.  
        2 According to the specification of the instant application and it is well known to the art that radar sensor head is part of a radar system that has at least one transmitting/receiving antenna for generating and receiving radar waves.
        
        3 the interface implies a corresponding data line (associated with the interface), It is well known to one skilled in the art that SPI is a full-duplex interface; During SPI communication, the data is simultaneously transmitted (shifted out serially onto the MOSI/SDO bus) and received (the data on the bus (MISO/SDI) is sampled or read in).
        4 In Nayyar et al. (‘511), timing engine 542 is part of the circuitry of SOC 402 or 404 (claimed radar sensor head). The examiner interprets the timing engine 543 controlling and timing of the chirp generation in sequence and placing data in radar frame as being equivalent to the claimed marked time datum. 
        5 the interface implies a corresponding data line (associated with the interface), It is well known to one skilled in the art that SPI is a full-duplex interface; During SPI communication, the data is simultaneously transmitted (shifted out serially onto the MOSI/SDO bus) and received (the data on the bus (MISO/SDI) is sampled or read in).
        6 Paragraph 40: FIG. 5 shows a block diagram of an example FMCW radar SOC 500 configured to be used as the master radar SOC 402 or the slave radar SOC 404 (interpreted by the examiner as radar sensor head)  in the radar system 400.
        7 The time stamp is given to each of the sensor data, which is partial data.
        8 This relation between both of the references highly suggests an expectation of success. 
        
        9 Since the memory 548, which is counted as part of the analysis unit (between the ADC and data line), is used for the data transfer on the data line, is implicitly used to “buffer” the digital data.
        
        10 Paragraph 40: FIG. 5 shows a block diagram of an example FMCW radar SOC 500 configured to be used as the master radar SOC 402 or the slave radar SOC 404 (interpreted by the examiner as radar sensor head) in the radar system 400.
        11 This relation between both of the references highly suggests an expectation of success. 
        
        12 Figures 4-5: the sync signal of the PU406 is transmitted as per figure 4 to both MMICs/SOCs 402, 404 or can be transmitted to both, whereby both can be synchronized correspondingly.
        13 The time stamp is given to each of the sensor data, which is partial data.
        
        14 This relation between both of the references highly suggests an expectation of success. 
        
        15 The time stamp is given to each of the sensor data, which is partial data.
        
        16 This relation between both of the references highly suggests an expectation of success. 
        
        17 (‘482) proposes to correlate the received signals with corresponding orthogonal codes such as OFDM = orthogonal frequency division multiplexed, in order to achieve an improved separation of signals of different transceivers (= radar sensor head).
        18 This relation between all of the references highly suggests an expectation of success. 
        
        19 This relation between both of the references highly suggests an expectation of success.